Ohamplin, O. J.
(dissenting). The contract which is sought to be specifically enforced by a decree of the court of chancery in this case, is one for the sale of lands, which the statute requires to be in writing, or some-memorandum or agreement thereof made in writing, and signed by the person to be charged thereby. The rule is well settled in this State that such agreements so signed must contain all the essential elements of the contract, and that none of the essential elements of the agreement between the parties must be left to be supplied by parol *98evidence. Hall v. Soule, 11 Mich. 494; James v. Muir, 33 Id. 223; McElroy v. Buck, 35 Id. 434; Gault v. Stormont, 51 Id. 636. The contract set out in the bill of complaint describes with sufficient particularity the property to be conveyed or sold and the consideration to be paid, but it does not contain the agreement relative to the time and terms of payment, nor the time when the deed therefor is to be executed, nor whether or not any security was to be executed upon the premises to secure the payment of the unpaid purchase money, nor in whose possession the premises are to remain during the six years, or until the balance of the puchase money is paid by the purchaser. The contract, as executed, certainly does not give to the purchaser any right of possession of the premises. Is it to be inferred that the purchaser, by paying the sum of $100 down and $300 when the abstract was completed and assuming the payment of a 1,500-dol-lar mortgage, was to have the possession of the premises? I think not, for the reason that there is no agreement on the part of the seller to part with the possession. It was "held by this Court in Druse v. Wheeler, 22 Mich. 439, that—
“There is no right of possession secured under a contract for the sale or exchange of land, before conveyance, unless directly provided for. In many cases such provision is made, but it is not implied from the agreement to sell.” See Moyer v. Scott, 30 Mich. 345; Dwight v. Cutler, 3 Id. 566; Hogsett v. Ellis, 17 Id. 351.
The agreement being silent as to possession, the defendant would be entitled thereto, and also entitled to the rents of the premises, and would necessarily be obliged to pay the taxes.
There is another point in the contract upon which the minds of the parties have not met, and that is as to the *99time when the deed of the premises shall be executed, and also as to when the balance of $3,250 shall be paid. The contract reads: “The balance to be paid within six years,” leaving no definite time .within six years when the contract must be performed on the part of Munro. We may suppose that the purchaser has paid his $4=00 within the 14= days mentioned. Then, according to this contract, he would have a further margin of six years within which to comply with the other conditions of the agreement, without security, leaving the premises -in the hands of the vendor to be kept in repair, to be looked .after, to pay the taxes, and to run the risk of a variation as to the value of the property, and depriving her of the •opportunity of making any advantageous sales in the mean time.
I think the contract falls within that line of cases which hold that it is too imperfect in its terms to be specifically performed.
Long, J., did not sit.